                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 14-cv-02787-KLM-NYW

LAURAL O’DOWD, for herself and all others similarly situated,

       Plaintiff,

v.

ANTHEM, INC., and
ROCKY MOUNTAIN HOSPITAL AND MEDICAL SERVICE, INC., doing business as
Anthem Blue Cross and Blue Shield,

     Defendants.
_____________________________________________________________________

                     FINAL ORDER AND JUDGMENT
_____________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court on Plaintiff’s Unopposed Motion for Attorneys’

Fees and Expenses and Incentive Award for Named Plaintiff [#128]1 (the “Motion for

Attorneys’ Fees”) and Unopposed Motion for Final Approval of Class Action

Settlement and Related Relief [#131] (the “Motion for Final Approval”) (collectively, the

“Motions”). Plaintiff requests, and Defendants do not oppose, that the Court approve the

Settlement Agreement [#121-1], which resolves all of Plaintiff’s and class members’

claims in this litigation. A fairness hearing pursuant to Fed. R. Civ. P. 23(e)(2) was held

on May 24, 2019, at 9:30 a.m. in the Alfred A. Arraj United States Courthouse, 901 19th

Street, Denver, Colorado. For the reasons stated below, the Motions [#128, #131] are



       1 “[#128]” is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court’s electronic case filing and management system
(CM/ECF). This convention is used throughout this Order.

                                            -1-
GRANTED.2

                                        I. Background

A.     Factual Background

       This case concerns the reimbursement methodology Defendant Rocky Mountain

Hospital and Medical Service, Inc. (“Anthem Colorado”) used for Out-of-Network

Behavioral Health Services.3 As Plaintiff explains in the Motion for Final Approval [#131],

“Anthem Colorado historically determined the allowed reimbursement amount (the

‘Allowed Amount’) for out-of-network behavioral health professional providers using a fee

schedule (the ‘ZBHA Fee Schedule’) that differed from the reimbursement methodology

that Anthem Colorado most often used to calculate the Allowed Amounts for out-of-

network medical and surgical services (the ‘RBRVS Reimbursement Methodology’)

[which] was based on Medicare payment rates.” [#131] at 7 (citing Second Am. Compl.

[#53] (the “SAC”) ¶¶ 26-27, 39-40).

       Plaintiff O’Dowd purchased a Preferred Provider Organization (“PPO”) health

insurance policy from Anthem Colorado in 2008 and has been under the care of a

psychiatrist since January of 2008. Id. (citing SAC [#53] ¶¶ 19, 22). Plaintiff’s “psychiatrist

is an Out-of-Network Provider under the Anthem Colorado PPO plan, which means that

the provider does not participate in Anthem Colorado’s PPO network and has not agreed



       2 The parties consented to proceed before the undersigned for all proceedings pursuant
to 28 U.S.C. § 636(c) and D.C.COLO.LCivR 72.2. See generally Consent Form [#21].
       3 This Order incorporates by reference the definitions in the parties’ Settlement Agreement
[#121-1], dated March 7, 2018, and all capitalized terms used, but not defined herein, shall have
the same meaning as in the Settlement Agreement. This Order incorporates herein and makes
part hereof the Settlement Agreement, including the Exhibits thereto.

                                              -2-
to accept Anthem Colorado’s reimbursement as payment in full for services provided to

Plaintiff.” Id. Applying the ZBHA Fee Schedule, “Anthem Colorado imposed a cap on the

Allowed Amount for Plaintiff’s psychiatrist [and,] [b]ased on the terms of her contract with

her provider, Plaintiff was financially responsible for the difference between her

psychiatrist’s charges and the Maximum Allowable Amount paid by Anthem.” Id. at 7-8

(citing SAC [#53] ¶ 23).

       “Plaintiff alleges that Anthem Colorado’s application of the ZBHA Fee Schedule for

Out-of-Network Behavioral Health Services resulted in lower reimbursement rates than

the RBRVS Reimbursement Methodology, thereby increasing the out-of-pocket

responsibility borne by her and other putative class members for such services.” Id. at 8

(citing SAC [#53] ¶ 27). Plaintiff further alleges that, by using this different methodology

for Out-of-Network Behavioral Health Services, Anthem Colorado violated ERISA4 and

Colorado state law, and “deprived Plaintiff and other persons in health plans insured or

administered by Anthem Colorado of benefits that were owed under the respective Plans.”

Id. (citing SAC [#53] at 22-26).

B.     Procedural Background

       Plaintiff initiated this lawsuit in Boulder County District Court on behalf of herself

and others similarly situated on July 18, 2014. See Compl. [#4]. On October 10, 2014,

Anthem Colorado removed the action to this Court pursuant to 28 U.S.C. § 1441(a) and

(c). Notice of Removal [#1].

       Plaintiff filed an Amended Complaint on January 21, 2015, which asserted four



       4  The Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §§
1001, et seq.
                                            -3-
claims against Defendants.     See Am. Compl. [#27] ¶¶ 41-68.         Defendant Anthem

Colorado then filed a Motion to Dismiss Amended Complaint in Part (the “First Motion to

Dismiss”) [#29]. On September 30, 2016, the Court granted in part and denied in part the

First Motion to Dismiss. See Order [#36]. Specifically, the Court denied Defendant’s First

Motion to Dismiss with respect to the first, second, and third claims, and granted

Defendant’s First Motion to Dismiss with respect to the fourth claim. Id. However, the

Court dismissed the fourth claim without prejudice. Id. at 15.

       Subsequently, Plaintiff moved to file a Second Amended Complaint. See [#51].

This motion was unopposed. Id. The Court granted the motion, and Plaintiff filed her

Second Amended Complaint on December 1, 2015. See SAC [#53]. Plaintiff’s Second

Amended Complaint, which is the operative pleading in this case, did not add any new

claims, but instead added further specificity with respect to her existing claims. Thus,

Plaintiff’s current claims are as follows: (1) a claim seeking a declaratory judgment that

Defendants violated Colo. Rev. Stat. §§ 10-16-104(7) and 10-16-107.7; (2) a claim

seeking injunctive relief under ERISA, specifically 29 U.S.C. § 1132(a)(3); (3) a claim for

payment of benefits and associated interest under ERISA, specifically 29 U.S.C. §

1132(a)(1)(B); and (4) a breach of fiduciary duty claim under ERISA, specifically 29

U.S.C. §§ 1132(a)(1)(B) and 1132(a)(3). See id. ¶¶ 57-87.

       After the filing of Plaintiff’s Second Amended Complaint, Defendants filed a Partial

Motion to Dismiss Plaintiff’s Second Amended Complaint [#66] (the “Second Motion to

Dismiss”) which sought to dismiss all claims against Defendant Anthem and claims one,

two, and four against Defendant Anthem Colorado.          The Court denied Defendants’

Second Motion to Dismiss on September 23, 2016. Order [#91].

                                           -4-
       Following the Court’s September 23, 2016 Order [#91], the parties engaged in

prolonged settlement negotiations which culminated in the parties executing a proposed

Settlement Agreement, dated March 7, 2018. On October 22, 2018, the Court entered

its Order [#125] (the “Preliminary Approval Order”) granting Plaintiff’s Unopposed Motion

for Preliminary Approval of Class Action Settlement and Related Relief [#121]. Pursuant

to the Preliminary Approval Order [#125], the Court: (1) conditionally certified the class

for settlement purposes; (2) preliminarily appointed Plaintiff as a representative of the

Settlement Class and D. Brian Hufford, Jason S. Cowart, and Andrew N. Goldfarb of

Zuckerman Spaeder LLP (“Zuckerman”), and Gregory A. Gold and Sommer D. Luther of

The Gold Law Firm (“The Gold Firm”) as counsel for the Settlement Class (collectively,

“Class Counsel”); (3) preliminarily approved the parties’ Settlement Agreement; (4)

appointed Dahl Administration, LLC (“Dahl”) as the Settlement Administrator; (5)

approved of and ordered the Settlement Administrator to provide the Mailed Notice, Long

Form Notice, and CAFA Notice to Settlement Class Members; and (6) provided

opportunities for absent Settlement Class Members to be heard.

       It appears that the parties have complied with all requirements of the Court’s

Preliminary Approval Order [#125], including sending Notice to the Settlement Class

Members. Ness Decl. [#131-2] ¶ 4. In the present Motions [#128, #131], Plaintiff seeks,

and Defendants do not oppose, an order from the Court: (1) granting final certification of

the Settlement Class to implement the Settlement, (2) granting final approval of the

Settlement Agreement pursuant to Fed. R. Civ. P. 23(e), including the Plan of Allocation,

and (3) approving Plaintiff’s attorneys’ fees, costs, and incentive award. Motion for Final

Approval [#131] at 25.

                                           -5-
C.     Overview of the Settlement Agreement

       As Plaintiff summarizes, the proposed Settlement Agreement has three primary

components: (1) a change to Anthem Colorado’s business practices requiring it to use its

RBRVS Reimbursement Methodology for covered Out-of-Network Behavioral Health

Services for a period of three years; (2) payment by Defendants of a Settlement Amount

of $380,000 that will be allocated among members of the proposed Settlement Class

according to the proposed Plan of Allocation, subject to a De Minimis Threshold of $2.00;

and (3) a release of claims against Defendants and Related Entities. Motion [#131] at 11;

see Settlement Agreement [#121-1] §§ 8, 9, 13. The proposed Settlement Agreement

defines the Settlement Class as:

       [A]ll Plan Members who received Out-of-Network Behavioral Health
       Services with dates of service during the Settlement Class Period that were
       allowed at or below the provider’s billed charges.

Settlement Agreement [#121-1] § 1.58. The Settlement Class Period ran from June 1,

2008, to October 22, 2018, the date of the Court’s Preliminary Approval Order [#125]. Id.

§ 1.60. Excluded from the Settlement Class are:

       (a) Defendants and any current and former Subsidiaries, divisions,
       Affiliates, predecessors, insurers, assignees, and successors-in-interest;
       (b) any judge who presides or has presided over the Litigation, together with
       his/her immediate family members and any other individual residing in the
       judge’s household; and (c) individuals who validly and timely request to Opt
       Out of this Agreement pursuant to Section 5.1 of the Settlement Agreement.

Id. § 1.58.

       With respect to the first component, the Settlement Agreement provides, for three

years, the injunctive relief Plaintiff seeks in this litigation. Motion for Final Approval [#131]

at 18; see Settlement Agreement [#121-1] § 8. Specifically, Anthem Colorado agrees to

implement for three years a reimbursement methodology for determining Allowed
                                     -6-
Amounts for Out-of-Network Behavior Health Services delivered in Colorado that aligns

with the methodology Anthem Colorado most often uses to calculate Allowed Amounts

for out-of-network medical and surgical health care services. Id. According to Plaintiff,

“[t]his will address what [she] alleged to be improper disparities in reimbursement for Out-

of-Network Behavioral Health Services [because,] [u]nder the Settlement, for a given Out-

of-Network Behavioral Health Service, the Allowed Amount will be determined using the

same RBRVS Reimbursement Methodology regardless of whether the service is

performed by a behavioral health professional or a medical care provider.” Id.

       As to the second component, the monetary relief provided by the Settlement

Agreement seeks to “reimburse Settlement Class Members for a portion of the difference,

if any, between the actual Allowed Amount for the Out-of-Network Behavioral Health

Services compared to what it would have been had Anthem Colorado used its RBRVS

Reimbursement Methodology.” Id. at 18. To accomplish this, the distribution of funds to

Settlement Class Members are subject to determination by the Settlement Administrator

pursuant to the process set forth in the Plan of Allocation [#121-8] which “provides for a

pro rata distribution to eligible Settlement Class Members based on the ratio of each

Settlement Class Member’s Total Alleged Underpayment to the Total Alleged

Underpayment of all Settlement Class Members collectively.” Motion for Final Approval

[#131] at 21; see Settlement Agreement [#121-1] § 9.1; Plan of Allocation [#121-8]. In

order to “preserve the Settlement Fund, if the pro rata payment calculated for a particular

Settlement Class Member does not exceed Two Dollars ($2.00), that Settlement Class

Member will not receive a payment. Id. This is because the administrative costs of

processing and sending such check to the Settlement Class Member would have

                                           -7-
exceeded the value of the check itself.” Id. at 21.

       Finally, as to the third component, the Settlement Agreement contains a release

of claims related to the lawsuit from Plaintiff and from all Settlement Class Members. Id.

§ 13. Specifically, on final approval of the Settlement Agreement, Plaintiff and the

Settlement Class Members shall be deemed to have released the Released Claims.

[#121-1] § 1.51.

The Released Claims are defined as:

       any and all manner of claims, counterclaims, actions, causes of action,
       arbitrations, damages, debts, demands, duties, judgments, liabilities,
       losses, obligations, penalties, liquidated damages, proceedings,
       agreements, promises, controversies, costs, expenses, attorneys' fees, and
       suits of every nature and description whatsoever, whether based on federal,
       state, provincial, local, foreign, statutory, or common law or any other law,
       rule, or regulation, in the United States, whether fixed or contingent, accrued
       or unaccrued, liquidated or unliquidated, at law or in equity, matured or
       unmatured, known or unknown, foreseen or unforeseen, whether class or
       individual in nature, arising on or before the Sunset Date, that the Releasing
       Parties, or any of them, ever had, now have, can have, shall or may
       hereafter have, or that have been or could have been asserted against any
       of the Released Parties by the Releasing Parties, directly or derivatively, in
       the Litigation, or any other forum based on, by reason of, arising from, in
       connection with, or in any way relating to the conduct, events, facts,
       transactions, occurrences, acts, representations, omissions, or other
       matters set forth, alleged, embraced, or otherwise referred to or alleged in
       the Complaint. This includes, without limitation and as to the Released
       Parties only, any claims arising from, in connection with or in any way
       relating to the adequacy or lawfulness of Anthem Colorado’s
       reimbursement rates, policies, or methodologies, including but not limited
       to the ZBHA Fee Schedule or RBRVS Reimbursement Methodology, used
       by Anthem Colorado to determine reimbursement for Out-of-Network
       Behavioral Health Services, and Anthem Colorado’s determination,
       computation, payment, nonpayment, adjustment, or limitation of
       reimbursement for Out-of-Network Behavioral Health Services based on the
       ZBHA Fee Schedule or the RBRVS Reimbursement Methodology.
       Notwithstanding the foregoing, Released Claims do not include claims
       against the Released Parties by Persons covered by self-funded plans that
       have elected to use reimbursement methodologies or rates other than the
       RBRVS Reimbursement Methodology, arising on or after the Preliminary

                                            -8-
       Approval Date. For avoidance of doubt, Released Claims do not include
       claims against the Released Parties relating to medical necessity or
       coverage determinations.

Id.

       Finally, the Settlement Agreement states that “Defendants specifically deny any

wrongdoing or liability, and this Settlement Agreement is entered to resolve all claims

amicably and does not imply or suggest in any way fault or wrongdoing.” Id. § 16.3.

D.     Notice to and Response from Settlement Class Members

       Pursuant to the Preliminary Approval Order [#125], the Court appointed Dahl as

the Settlement Administrator to give notice to the Settlement Class Members and to carry

out other responsibilities as provided for in the Settlement Agreement. [#125] ¶ 23.

Additionally, the Court approved the parties’ proposal to be jointly responsible for

identifying names and addresses of potential Settlement Class Members and for

Defendants to provide the Settlement Administrator with information from which a list of

potential Settlement Class Members could be identified for the Mailed Notice. Id. ¶ 10.

       On March 16, 2018, prior to the Court’s Preliminary Approval Order [#125], Dahl

mailed notice to the appropriate state insurance regulators in all fifty states, as well as to

the Attorney General of the United States, pursuant to the requirements of the Class

Action Fairness Act (“CAFA”), 28 U.S.C. § 1715(b). Ness Decl. [#131-2] ¶ 6. No objection

was raised by any recipient of the CAFA notice. Motion for Final Approval [#131] at 11.

       On February 7, 2019, Dahl received data from Defendant’s counsel containing

records for 19,750 Settlement Class Members. Ness Decl. [#131-2] ¶ 7. On February

19, 2019, the court-approved Mailed Notice was mailed by Dahl to the 19,750 Settlement

Class Members. Id. Settlement Class Members were identified as individuals who

                                            -9-
received Out-of-Network Behavioral Health Services from Anthem Colorado with dates of

service between June 1, 2008 and October 22, 2018. [#121-5]. The Mailed Notice

advised the Settlement Class Members of the Settlement Agreement, including a

description of the injunctive and monetary relief obtained, instruction on how to op-out or

object to the Settlement Agreement, information on how Class Counsel would be paid,

information about the Settlement Hearing, and the binding effect of a class judgment. Id.

The Mailed Notice also informed the Settlement Class Members of the automated toll-

free phone number and settlement website established by Dahl for persons seeking

information about the settlement. Id. ¶ 8.

       The automated toll-free phone number is a helpline to assist potential Settlement

Class Members and any other persons seeking information about the Settlement. Id. ¶

8. The phone number is fully automated and operates 24 hours per day, seven days per

week, and is still operating. Id. The toll-free phone number includes a voice response

system that allows callers to listen to general information about the settlement and

responses to frequently asked questions (“FAQs”). Id. ¶ 9. According to the Ness

Declaration, “Dahl worked with counsel for the Parties to prepare responses to the FAQs

to provide accurate answers to anticipated questions about the settlement, and Counsel

approved the full helpline script prior to implementation.” Id.

       The settlement website was activated on February 19, 2019, and is still operating.

Id. ¶ 9. According to the Ness Declaration, the website displays “general settlement

information; a list of important dates and deadlines; a list of [FAQs] and Responses;

reviewable and downloadable versions of important documents, including the Complaint,

the Settlement Agreement, the Long Form Notice, and the motion for attorneys’ fees and

                                             - 10 -
expenses; and information on how to contact the Settlement Administrator via email, U.S.

Mail, or phone.” Id. ¶ 12.

       Out of the 19,750 Mailed Notices initially sent, 3,183 were returned with no

forwarding address. Id. Dahl sent 2,992 of the returned Mailed Notices for tracing, and

was able to obtain updated information and re-mail the Mailed Notice to 2,222 Settlement

Class Members.     Id.   Of those 2,222 Mailed Notices, 205 were returned without a

forwarding address and 41 were returned with a forwarding address. Id. Dahl re-mailed

the Mailed Notice to all 41 Settlement Class Members with forwarding addresses and, in

total, re-mailed 2,263 Mailed Notices.      Id.     Ultimately, Dahl was unable to locate

addresses for only 5.9% of the total population of Settlement Class Members.           Id.

Kimberly K. Ness, a principal of Dahl, states that, in her experience, this is a highly

successful mailing rate for a Settlement Class of this size. Id.

       As of April 22, 2019, Dahl has received, and responded to when appropriate, 26

live phone calls, 8 email messages, and 1 piece of written correspondence related to this

settlement. Id. ¶ 14. Also as of April 22, 2019, the automated helpline has received 118

telephone calls and the settlement website has received 212 unique visits. Id. ¶¶ 10, 12.

Pursuant to the Preliminary Approval Order, the deadline for potential class members to

opt-out of or object to the Settlement was April 5, 2019. [#125] at 15. By that deadline,

of the 19,750 Settlement Class Members: (i) eight individuals opted out of the Settlement,

(ii) one family of Settlement Class Members objected to the Settlement, and (iii) no

Settlement Class Members provided notices of intent to appear at the May 24, 2019

Settlement Hearing. Motion for Final Approval [#131] at 10; Ness Decl. [#131-2] ¶ 15. A

list of those persons who have requested to opt-out of the settlement agreement has been

                                           - 11 -
filed on the docket under Level 1 Restriction. [#133].

       Finally, no Settlement Class Members appeared at the May 24, 2019 Settlement

Hearing to object to the Settlement.

                     II. Final Certification of the Settlement Class

       A class certified for settlement purposes only must nevertheless satisfy the

requirements of Rule 23. See Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 620- 622

(1997). “Settlement, though a relevant factor, does not inevitably signal that class-action

certification should be granted more readily than it would be were the case to be litigated.”

Id. at 620 n.16. Indeed, “proposed settlement classes sometimes warrant more, not less,

caution on the question of certification.” Id. “On the other hand, a district court that is

asked to certify a class for settlement purposes need not inquire whether the case would,

if tried, present ‘intractable management problems,’ as settlement necessarily means the

parties are not proceeding to trial.” In re Thornburg Mortg., Inc. Sec. Litig., 912 F. Supp.

2d 1178, 1227 (D.N.M. 2012) (quoting Amchem Prods., 521 U.S. at 620 n.16).

       A party seeking to certify a class bears the “strict” burden of proving that the

requirements of Rule 23 have been met. Reed v. Bowen, 849 F.2d 1307, 1309 (10th Cir.

1988); see also Cook v. Rockwell Int’l Corp., 151 F.R.D. 378, 381 (D. Colo. 1993).

Specifically, Plaintiff must establish each of the four requirements set forth in Rule 23(a):

“(1) the class is so numerous that joinder of all members is impracticable; (2) there are

questions of law or fact common to the class; (3) the claims or defenses of the

representative parties are typical of the claims or defenses of the class; and (4) the

representative parties will fairly and adequately protect the interests of the class.” Cook,

151 F.R.D. at 381.

                                           - 12 -
       In addition, a party seeking class certification must establish that the case falls

within one of the subcategories provided in Rule 23(b). Id. These subcategories are: (1)

that separate actions would create a risk of inconsistent adjudications resulting in

conflicting consequences for Defendants or other putative class members; (2) that

Defendants have acted on grounds that generally apply to the class; and (3) that common

questions of law or fact predominate over individualized questions. DG ex rel. Stricklen

v. Deveughn, 594 F.3d 1188, 1194 (10th Cir. 2010).

A.     Rule 23(a)

       Defendants do not oppose the Motion for Final Approval [#131] and, pursuant to

the Settlement Agreement, have agreed to the certification of a Rule 23 class for

settlement purposes. See [#131] at 6; [#121-1] at 24. Plaintiff asserts that because the

Court provisionally certified the Class for settlement purposes in the Preliminary Approval

Order [#125] and because “nothing about the Class or the bases supporting class

certification has changed since then,” the Court should grant final certification of the Class

to implement the Settlement. Motion for Final Approval [#131] at 12. The Court agrees.

       1.     Numerosity

       With respect to the numerosity element of Rule 23(a)(1), “[t]he burden is upon

plaintiffs seeking to represent a class to establish that the class is so numerous as to

make joinder impracticable.” Folks v. State Farm Mut. Auto. Ins. Co., 281 F.R.D. 608,

616 (D. Colo. 2012) (quoting Peterson v. Okla. City Hous. Auth., 545 F.2d 1270, 1273

(10th Cir. 1976)). Determining whether Plaintiff has met this element is not subject to a

“set formula”; it is a “fact-specific inquiry.” Folks, 281 F.R.D. at 616 (quoting Trevizo v.

Adams, 455 F.3d 1155, 1162 (10th Cir. 2006)).

                                            - 13 -
       Here, Defendants do not oppose the certification of a Rule 23 class and thus, do

not dispute that Plaintiff meets the numerosity element of Rule 23(a). The Settlement

Class includes 19,742 putative class members, Motion for Final Approval [#131] at 12,

which the Court finds to satisfy the numerosity factor of Rule 23(a). See, e.g., Mullen v.

Treasure Chest Casino, LLC, 186 F.3d 620, 624 (5th Cir. 1999) (finding that proposed

Class consisting of “100 to 150 members—is within the range that generally satisfies the

numerosity requirement”); Bittinger v. Tecumseh Prod. Co., 123 F.3d 877, 884 n.1 (6th

Cir. 1997) (rejecting as “frivolous” the “content[ion] that Plaintiffs failed to address the

issue of whether joinder of all [1,100] members of the class [wa]s impracticable”);

Robidoux v. Celani, 987 F.2d 931, 936 (2d Cir. 1993) (“[T]he difficulty in joining as few as

40 class members should raise a presumption that joinder is impracticable.”); Clay v.

Pelle, No. 10-cv-01840-WYD-BNB, 2011 WL 843920, at *2-3 (finding that a class of 400

prisoners, all subject to the challenged prison policy, satisfied the numerosity element).

       2.     Common Question of Law or Fact

       The Court next turns to the common-question requirement of Rule 23(a)(2). For

class members to share a least one common question of law or fact, they must “possess

the same interest and suffer the same injury.” Trevizo, 455 F.3d at 1163 (citing Gen. Tel.

Co. of the Sw. v. Falcon, 457 U.S. 147, 156 (1982)). Class members do not need to

share both common questions of law and common questions of fact. J.B. ex rel Hart v.

Valdez, 186 F.3d 1280, 1288 (10th Cir. 1999). Determining the existence of common

questions turns on whether “a classwide proceeding will be efficacious in generating

common answers apt to drive the resolution of litigation.” Martinez v. Nash Finch Co.,

No. 11-cv-02092-MSK-KLM, 2013 WL 1313921, at *5 (D. Colo. Jan. 30, 2013). Further,

                                           - 14 -
the common question must be able to be resolved classwide, meaning that the

“determination of its truth or falsity will resolve an issue that is central to the validity of

each one of the claims in one stroke.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350

(2011).

       Here, Defendants have stipulated to the certification of a Rule 23 class and thus,

do not dispute that Plaintiff meets the commonality requirement of Rule 23(a). Plaintiff

states that “the claims of every putative member of the Settlement Class, including [her],

turn on the same common questions that have common answers, including whether

Anthem Colorado was acting as an ERISA fiduciary when it created and applied its ZBHA

Fee Schedule to Out-of-Network Behavioral Health Services, whether it breached its

fiduciary duties by so doing, and whether Anthem Colorado’s use of the ZBHA Fee

Schedule for Out-of-Network Behavioral Health Services violated Colorado’s mental

health parity laws.” Motion for Final Approval [#131] at 13. The Court agrees that “[t]he

answer to each of these questions would be the same for every Settlement Class member

and would rest on common proof that does not depend upon the individual circumstances

of any Settlement Class member, including Plaintiff.” Id.; see Pliego v. Los Arcos Mexican

Rests., Inc., 313 F.R.D. 117, 126 (D. Colo. 2016) (“Commonality still exists if class

members differ factually but challenge the application of a commonly-applied policy.”).

The impact of Defendants’ alleged conduct was consistent among potential class

members and thus, the resolution of Plaintiff’s common questions would result in common

answers classwide. See Trevizo, 455 F.3d at 1163 (affirming the district court’s finding

that the commonality element was not satisfied because each of the plaintiffs’ claims

presented “divergent fact patterns”) (internal quotation marks omitted). Therefore, the

                                            - 15 -
Court finds that the commonality element is met as a result of the common questions

articulated by Plaintiff.

       3. Typicality

       In order to establish the third element of Rule 23(a), Plaintiff must demonstrate that

her individual claims are typical of the class members she seeks to represent. See Folks,

281 F.R.D. at 617. Rule 23(a)(3) states that typicality is met if “the claims or defenses of

the representative parties are typical of the claims or defenses of the class.” In other

words, “[a] prerequisite for certification is that the class representatives be part of the

class and possess the same interest and suffer the same injury as class members.”

Folks, 281 F.R.D. at 617-18 (quoting Rector v. City & Cty. of Denver, 348 F.3d 935, 949

(10th Cir. 2003)).

       Defendants do not oppose the certification of a Rule 23 class and thus, do not

dispute that Plaintiff meets the typicality element of Rule 23(a). Plaintiff asserts that the

same questions of law and fact raised in her allegations demonstrate that her claims are

typical of all putative class members. Motion for Final Approval [#131] at 13; DG, 594

F.3d at 1199 (stating that “typicality exists where . . . all class members are at risk of being

subjected to the same harmful practices, regardless of any class members individual

circumstances”). Based on the information that Plaintiff has provided, the Court finds that

the typicality factor is satisfied. See Pliego, 313 F.R.D. at 126 (finding that the plaintiffs

satisfied the typicality standard because their claims “challenge[d] the same conduct

under the same legal and remedial theories as d[id] the claims of the absent class”).

       4. Fair Representation

       Finally, the Court determines whether the fair-representation requirement of Rule

                                             - 16 -
23(a) has been satisfied.      In order to do so, Plaintiff must show that the class

representative will fairly and adequately protect the class interests. See Folks, 281 F.R.D.

at 618 (citing Fed. R. Civ. P. 23(a)(4)).      The Tenth Circuit has mandated that two

questions must be asked in making this determination: “(1) do the named plaintiffs and

their counsel have any conflicts of interest with other class members and (2) will the

named plaintiffs and their counsel prosecute the action vigorously on behalf of the class?”

Folks, 281 F.R.D. at 618 (quoting Rutter & Wilbanks Corp. v. Shell Oil Co., 314 F.3d 1180,

1187-88 (10th Cir. 2002)). “Any doubt regarding adequacy of representation should be

resolved in favor of [ ] upholding the class[.]” Schwartz v. Celestial Seasonings, Inc., 178

F.R.D. 545, 552 (D. Colo. 1998).

       Defendants do not oppose the certification of a Rule 23 class and thus, do not

dispute that Plaintiff meets the fair and adequate representation element of Rule 23(a)(4).

In response to the first question, Plaintiff states that there are no conflicts between her or

her counsel and the Settlement Class. Motion for Preliminary Approval [#121] at 22.

Plaintiff further states that she “and Settlement Class [M]embers share an interest in

demonstrating that Anthem Colorado’s development and utilization of the ZHBA Fee

Schedule violated ERISA and Colorado law, and in obtaining equitable and monetary

relief, including requiring Anthem Colorado to change its business practices.” Id. In

response to the second question, Plaintiff maintains that Class Counsel are experienced

class action attorneys who are well qualified to litigate this case. Id. Plaintiff notes that

Class Counsel “from Zuckerman Spaeder LLP have successfully prosecuted numerous

nationwide class actions against insurance companies for violations of ERISA and related

federal and state laws [and that,] [a]mong their successes[,]” have obtained two of the

                                            - 17 -
largest recoveries in health insurance class actions. Id.

       The Court finds that, based on the information that Plaintiff has provided, the fair

and adequate representation element of Rule 23(a) is satisfied. See Pliego, 313 F.R.D.

at 127 (“Absent evidence to the contrary, a presumption of adequate representation is

invoked.”) (quoting Schwartz v. Celestial Seasonings, 178 F.R.D. 545, 552 (D. Colo.

1998)); see also In re Thornburg Mortg., 912 F. Supp. 2d at 1236 (In considering whether

named plaintiffs and their counsel will prosecute vigorously on behalf of the class, “the

experience and competence of the attorney representing the class may inform the court's

analysis.” (citing Lopez v. City of Santa Fe, 206 F.R.D. 285, 288-90 (D.N.M. 2002))).

B.     Rule 23(b) Requirements

       In order for a class to be certified, Plaintiff must satisfy not only the requirements

of Rule 23(a), but also one of the requirements of Rule 23(b). Plaintiff seeks certification

only pursuant to Rule 23(b)(3). Motion for Final Approval [#131] at 14. Rule 23(b)(3)

states, in part, that class treatment is allowed where (1) “questions of law or fact common

to class members predominate over any questions affecting only individual members,”

and (2) “that a class action is superior to other available methods for fairly and efficiently

adjudicating the controversy.” Fed. R. Civ. P. 23(b)(3). In making this determination, the

Court considers: (1) the class members’ interests in individually controlling the

prosecution or defense of separate actions; (2) the extent and nature of any litigation

concerning the controversy already begun by or against class members; (3) whether it is

desirable to concentrate the litigation of the claims in the particular forum; and (4) any

difficulties in managing a class action. Id.

       Defendants do not oppose the certification of a Rule 23 class and thus, they do not

                                            - 18 -
dispute that Plaintiff meets the requirements of Rule 23(b)(3).           In its Rule 23(a)

commonality discussion above, the Court found that whether the putative class members

were subject to Anthem Colorado’s ZBHA Fee Schedule for Out-of-Network Behavioral

Health Services was a question common to all putative class members. Motion for Final

Approval [#131] at 13. Thus, the same alleged course of conduct by Defendants is at the

heart of all putative class members’ claims, predominating over any potential individual

differences. See Torres-Vallejo, 220 F. Supp. 3d at 1084 (“Rule 23(b)(3) simply requires

a showing that the questions common to the class predominate over individualized

questions.”) (citing In re Urethane Antitrust Litig., 768 F.3d 1245, 1255 (10th Cir. 2014)).

Plaintiff has therefore met the predominance element of Rule 23(b)(3). Additionally,

Plaintiff states, and the Court concurs, that the Settlement Class “satisfies the superiority

requirement because ‘the potential recovery for an individual plaintiff is unlikely to provide

sufficient incentive for individual members to bring their own claims.’” Motion for Final

Approval [#131] (quoting Rhodes v. Olson Assocs., P.C., 83 F. Supp. 3d 1096, 1115 (D.

Colo. 2015)).

       Addressing each of the factors outlined in Rule 23(b)(3) in turn, there is no

indication that: (1) the absent class members have an interest in controlling the litigation;

(2) other litigation regarding this issue has been commenced; or (3) it would not be

desirable to concentrate the claims in this particular forum. See Fed. R. Civ. P. 23(b)(3).

As stated above, when determining whether to certify a class for settlement purposes, the

Court does not need to consider the fourth requirement of whether there will be any

difficulties in managing a class action. Anchem Prods., 521 U.S. at 620 (explaining that

“a district court need not inquire whether the case, if tried, would present intractable

                                            - 19 -
management problems . . . for the proposal is that there be no trial”). Therefore, the Court

agrees that proceeding as a class is the superior method for adjudicating this controversy.

See Torres-Vallejo, 220 F. Supp. 3d at 1084-85 (finding that Rule 23(b)(3) was satisfied

because “individualized resolution of claims would be both unlikely and impractical”).

        Accordingly, for settlement purposes only, the Court finally certifies the Settlement

Class pursuant to Federal Rule of Civil Procedure 23(a) and (b)(3). See DG, 594 F.3d at

1194.

                      III. Final Approval of Class Action Settlement

A.      The Objection Letter [#129]

        The Court first addresses the single objection to the Settlement which was

submitted to the Court on March 11, 2019.5 See Letter to the Clerk of the Court, dated

March 11, 2019, filed March 14, 2019 [#129] (the “Objection Letter”). Courts consider

objections from class members in the context of evaluating whether a proposed class

settlement satisfies the Rule 23 standard.             See Fed. R. Civ. P. 23(e)(5) advisory

committee’s note to 2018 amendment (“Objections by class members can provide the

court with important information bearing on its determination under Rule 23(e)(2) whether

to approve the proposal.”). After reviewing the Objection Letter [#129], the Court agrees

with Plaintiff that this objection goes beyond the scope of this case and the Settlement.

        The Objection Letter is submitted by one family and generally objects to the

Settlement on the grounds that “it will not compensate members even a fraction of the



        5  The Objection Letter is signed by three individuals, two of whom are potentially minors.
Because the Objection Letter contains private medical information concerning minors, the Court
refrains from disclosing the objectors’ names and summarizes the contents of the Objection Letter
only to the extent necessary to adjudicate the Motion for Final Approval [#131].
                                              - 20 -
amount that they are owed.” [#129] at 2. However, the Objection Letter appears to

concern broader issues with the way in which health insurance companies generally

cover mental health needs. Id. at 2-3. The Objection Letter first cites to national statistics

that demonstrate the difficulty in finding mental health doctors and psychiatric hospitals

that will accept health insurance, the long wait times for patients seeking mental health

treatment, and the greater out-of-pocket costs for mental health services generally. Id.

Next, the Objection Letter describes the family’s continued struggle to receive adequate

treatment for serious behavioral health problems among members of the family. Id. at 3-

6. The family states that it has encountered difficulties in finding in-network care that was

geographically accessible and that certain services (such as residential or in-patient care

and long-term hospitalization) had not been authorized or covered by Anthem Colorado

under their health insurance plan. Id. at 4-6. In sum, the family objects to the Settlement

as “grossly inadequate” because it believes Anthem Colorado should have covered

behavioral health services for which the family had to pay out-of-pocket. Id. at 6.

       Like Plaintiff, the Court does sympathize with the family’s difficulties in obtaining

adequate health care. See Motion for Final Approval [#131] at 24. However, the Court

agrees with Plaintiff that the family’s concerns do not fall within the scope of issues

addressed by the Settlement. Id. As stated above, this case and the proposed Settlement

pertain to Anthem Colorado’s alleged use of a different reimbursement methodology for

Out-of-Network Behavioral Health Services. It does not concern issues relating to in-

network providers or the coverage of specific services and treatments. Therefore, as

Plaintiff notes, “even if [she] was successful in certifying a class, prevailing at trial, and

obtaining the maximum relief available, this case would not remedy the [family’s]

                                            - 21 -
concerns and the [family] would not be eligible to receive the amounts identified in the

objection.” Id.

       Accordingly, because the issues raised by the objection do not call into question

the fairness, reasonable, or adequacy of the Settlement for the claims at issue in this

litigation, the Court overrules the Objection Letter [#129].

B.     Adequate Notice to the Settlement Class Members

       Pursuant to Rule 23(e)(1), a district court approving a class action settlement “must

direct notice in a reasonable manner to all class members who would be bound by the

proposal.” Fed. R. Civ. P. 23(e)(1)(B); see Aragon v. Clear Water Prod. LLC, No. 15-cv-

02821-PAB-STV, 2018 WL 6620724, at *1 (D. Colo. Dec. 18, 2018). Additionally, Rule

23(c)(2)(B) provides that “[f]or any class certified under Rule 23(b)(3) . . . the court must

direct to class members the best notice that is practicable under the circumstances,

including individual notice to all members who can be identified through reasonable

effort.” Fed. R. Civ. P. 23(c)(2)(B). Such notice may be by “United States mail, electronic

means, or other appropriate means” and

       must clearly and concisely state in plain, easily understood language: (i) the
       nature of the action; (ii) the definition of the class certified; (iii) the class
       claims, issues, or defenses; (iv) that a class member may enter an
       appearance through an attorney if the member so desires; (v) that the court
       will exclude from the class any member who requests exclusion; (vi) the
       time and manner for requesting exclusion; and (vii) the binding effect of a
       class judgment on members under Rule 23(c)(3).

Id. “In addition to the requirements of Rule 23, the Due Process Clause also guarantees

unnamed class members the right to notice of a settlement.” Aragon, 2018 WL 6620724,

at *1 (citing DeJulius v. New England Health Care Emps. Pension Fund, 429 F.3d 935,

943-44 (10th Cir. 2005)). “However, due process does not require that each class

                                            - 22 -
member receive actual notice to be bound by the adjudication of a representative action.

Instead, the procedural rights of absent class members are satisfied so long as ‘the best

notice practicable under the circumstances [is given] including individual notice to all

members who can be identified through reasonable effort.’” Id. (quoting In re Integra

Realty Resources, Inc., 262 F.3d 1089, 1110 (10th Cir. 2001)). Therefore, “[t]he legal

standards for satisfying Rule 23(c)(2)(B) and the constitutional guarantee of procedural

due process are coextensive and substantially similar.” DeJulius, 429 F.3d at 944.

       In this case, the Court finds that the parties have complied with the Notice Plan

approved by the Court’s Preliminary Approval Order [#125] and have satisfied the

requirements of Rule 23 and Due Process. [#125] ¶ 12. The Court-approved notice was

provided by United States mail, electronic means, and through the automated toll-free

phone number which, taken together, reasonably notified Settlement Class Members of

the terms of the Settlement; their right to a share of the Settlement Fund; their right to

object to the Settlement or to opt-out and preserve their right to pursue their own

remedies; and their right to appear in person or by counsel at the Settlement Hearing and

be heard regarding approval of the Settlement; and the binding effect of a class judgment.

Fed. R. Civ. P. 23(c)(2)(B); see Long Form Notice [#121-4]; Mailed Notice [#121-5]. The

Mailed Notice was provided with ample time for the potential Settlement Class Members

to follow the applicable procedures and to consider Plaintiff’s request for attorneys’ fees

and expenses and for an incentive amount for the class representative.

       Moreover, the parties made reasonable efforts to identify and provide notice to all

Settlement Class Members. See Fed. R. Civ. P. 23(e)(1). Of the 19,750 Settlement Class

Members identified by Defendants, Dahl was unable to locate only 5.9% of the members

                                          - 23 -
for mailing purposes after multiple efforts. Ness Decl. [#131-2] ¶ 7; see Tennille v. W.

Union Co., 785 F.3d 422, 438-39 (10th Cir. 2015) (finding that mailing of settlement notice

to addresses updated through post office’s change-of-address database was sufficient

under Rule 23 and due process); DeJulius, 429 F.3d at 944 (noting that due process

inquiry “focuses upon whether the district court gave the best notice practicable under the

circumstances including individual notice to all members who can be identified through

reasonable effort” (internal quotation marks omitted)). In addition to the Mailed Notice,

Dahl maintained the automated toll-free phone number to provide information regarding

the Settlement. Ness Decl. [#131-2] ¶ 8. Dahl also maintained the settlement website

which provided information and documents regarding the Settlement, a list of relevant

deadlines, responses to FAQs, and contact information. Id. ¶ 12. See Tennille, 785 F.3d

at 437 (finding that “notice satisfied due process by informing class members of several

ways they could obtain information about the claims that they would be releasing if they

joined the settlement”).

       Based on the foregoing, the Court concludes that the notice provided to the

Settlement Class Members constituted the best notice practicable, which fully satisfied

the requirements of Rule 23(e) and Due Process.

C.     Approval of Settlement

       Rule 23(e)(2) provides that a class action settlement may be approved only if the

Court finds that the settlement is fair, reasonable, and adequate. Rutter & Wilbanks Corp.

v. Shell Oil, 314 F.3d 1180, 1186 (10th Cir. 2002). In the Tenth Circuit, a proposed class

action settlement is reviewed by the Court primarily by considering four factors: (1)

whether the proposed settlement was fairly and honestly negotiated; (2) whether serious

                                          - 24 -
questions of law and fact exist, placing the ultimate outcome of the litigation in doubt; (3)

whether the value of an immediate recovery outweighs the mere possibility of future relief

after protracted and expensive litigation; and (4) the judgment of the parties that the

settlement is fair and reasonable. Gottlieb v. Wiles, 11 F.3d 1004, 1014 (10th Cir.1993),

overruled in part on other grounds by Devlin v. Scardelletti, 536 U.S. 1 (2002). “Additional

factors which may be relevant include: (1) the risk of establishing damages at trial; (2) the

extent of discovery and the current posture of the case; (3) the range of possible

settlement; and (4) the reaction of class members to the proposed settlement.” Belote v.

Rivet Software, Inc., No. 12-cv-02792-WYD-MJW, 2014 WL 3906205, at *2 (D. Colo. Aug.

11, 2014) (citing In Re New Mexico Nat. Gas Antitrust Litig., 607 F. Supp. 1491, 1504 (D.

Colo. 1984)). The proponent of the settlement has the burden of showing that the

settlement is fair. Id. at 1015. Approval of a proposed settlement is committed to the

sound discretion of the trial court. Jones v. Nuclear Pharm., Inc., 741 F.2d 322, 324 (10th

Cir. 1984). The “presumption in favor of voluntary settlement agreements” is especially

strong in class actions. Tuten v. United Airlines, Inc., 41 F. Supp. 3d 1003, 1007 (D. Colo.

2014).

         In addition to the four factors identified above, Rule 23(e) was recently amended

to provide its own list of factors for courts to consider when determining whether a

settlement is “fair, reasonable, and adequate.” Those factors include:

         (A) the class representatives and class counsel have adequately
         represented the class;
         (B) the proposal was negotiated at arm's length;
         (C) the relief provided for the class is adequate, taking into account:
                (i) the costs, risks, and delay of trial and appeal;
                (ii) the effectiveness of any proposed method of distributing relief to
                the class, including the method of processing class-member claims;

                                             - 25 -
              (iii) the terms of any proposed award of attorney's fees, including
              timing of payment; and
              (iv) any agreement required to be identified under Rule 23(e)(3); and
       (D) the proposal treats class members equitably relative to each other.

Fed. R. Civ. P. 23(e)(2). The above factors are not intended to displace the considerations

that the Circuits apply to assess proposed settlements. Rather, the goal of these factors

is “to focus the court and the lawyers on the core concerns of procedure and substance

that should guide the decision whether to approve the proposal.” Fed. R. Civ. P. 23(e)(2)

advisory committee’s note to 2018 amendment. Accordingly, the Court first addresses

the relevant factors the Tenth Circuit applies in approving class action settlements and

then, to the extent that they do not overlap, considers the factors identified in Rule

23(e)(2).

       Regarding the first factor identified in Gottlieb, where “the settlement resulted from

arm’s length negotiations between experienced counsel after significant discovery had

occurred, the Court may presume the settlement to be fair, adequate and reasonable.”

Lucas v. Kmart Corp., 234 F.R.D. 688, 693 (D. Colo. 2006); Tuten, 41 F. Supp. 3d at

1007. Fair and honest negotiations happen when the parties have “vigorously advocated

their respective positions throughout the pendency of the case.” Wilkerson v. Martin

Marietta Corp., 171 F.R.D. 273, 284 (D. Colo. 1997). Here, Plaintiff asserts that nothing

has changed since the Preliminary Approval Order [#125] was issued to alter the Court’s

initial finding that the Settlement Agreement is a product of arm’s length negotiation.

Motion for Final Approval [#131] at 17. The Court agrees.

       There is no evidence of collusion and the Settlement Agreement appears to be the

result of protracted dialogue between experienced counsel engaged in good faith

negotiation. Id. (“The parties had multiple in-person negotiation sessions and numerous
                                           - 26 -
conference calls, including calls in which both Plaintiff herself and a representative of

Anthem Colorado participated, to discuss Anthem Colorado’s reimbursement practices.”).

This matter involved two challenges on the pleadings, an adversarial discovery process,

and a Settlement Conference that was held in May of 2017. See [#29, #66, #106]. Thus,

because the history of the litigation establishes that the parties “vigorously advocated

their respective positions throughout the pendency of the case,” see Wilkerson, 171

F.R.D. at 284, the Court finds that the Settlement Agreement was fairly and honestly

negotiated at arm’s length. See also Fed. R. Civ. P. 23(e)(2)(B).

       Second, serious questions of law and fact exist where disputes between the parties

are “such that they could significantly impact this case if it were litigated.” Lucas, 234

F.R.D. 688, 693-94 (D. Colo. 2006). Plaintiff states that, “[b]ut for the Settlement, Anthem

Colorado would have challenged her efforts to certify a class on numerous grounds[ ]”

and “would have vigorously challenged the form of relief sought by Plaintiff on legal and

factual grounds.” Motion for Final Approval [#131] at 20. Plaintiff further notes that

“[g]iven that the law surrounding mental health parity requirements is relatively

undeveloped, it is difficult to predict how the Court would have resolved these merits

defenses.” Id. Thus, in short, the parties agree that the litigation of Plaintiff’s claims

“would be challenging and hard-fought at every step [and that] Plaintiff faced real risk of

total defeat on several fronts.” Id. The Court therefore finds that serious questions of law

and fact exist.

       Third, the recovery is to be weighed “against the possibility of some greater relief

at a later time, taking into consideration the additional risks and costs that go hand in

hand with protracted litigation.” Gottlieb, 11 F.3d at 1015. Here, the relief offered to

                                           - 27 -
Plaintiff in the Settlement Agreement is significant, without her having to take the

additional risks associated with litigation. Motion for Final Approval [#131] at 20. This

case has been pending for nearly five years and, given the complicated nature of the legal

questions and issues presented, it could, in the absence of settlement, continue into the

foreseeable future. Id. Instead, the Settlement Agreement provides immediate relief to

Plaintiff and the Settlement Class Members through two means. First, the Settlement

Agreement provides the injunctive relief Plaintiff seeks by requiring Anthem Colorado to

align, for three years, its reimbursement methodology for Out-of-Network Behavior Health

Services with the method most often used for out-of-network medical and surgical health

care services. Id. at 18. Second, Plaintiff and the Settlement Class Members will receive

monetary relief under the Settlement Agreement which reimburses the Settlement Class

for a portion of the difference between the actual Allowed Amount for the Out-of-Network

Behavioral Health Services and what the Allowed Amount would have been had

Defendant Anthem Colorado used its RBRVS Reimbursement Methodology. Id.

      “According to the information in Anthem Colorado’s records, the Settlement Fund

of $380,000 is, in total, about 29% of the total difference between the reimbursement

Class Members received for Out-of-Network Behavioral Health Services and the amount

they would have received had Anthem Colorado applied the reimbursement methodology

for other out-of-network medical services, and factoring in deductible and other co-

insurance obligations.” Id. at 18-19. The parties agree that this monetary recovery

compares favorably to other approved ERISA settlements. Id. at 19. (collecting cases).

The parties also agree that, because the Settlement Class Members will recover quickly

under the Settlement Agreement, the Class will have “the benefit of the time value of a

                                          - 28 -
sum clearly determined by the Plan Allocation.” Id. Thus, rather than waiting until this

litigation is resolved, the Settlement Class Members can receive their distribution sooner

and earn interest on, invest, or spend the money they receive from the Settlement. Id.

Therefore, the Court finds that the value of an immediate recovery outweighs the mere

possibility of future relief. See also Fed. R. Civ. P. 23(e)(2)(C).

       Fourth, “the recommendation of a settlement by experienced plaintiff[s’] counsel is

entitled to great weight.” Wilkerson, 171 F.R.D. at 288-89. Plaintiff’s principal counsel

are “experienced attorneys with extensive experience in multi-jurisdictional and complex

class action litigation, with a particular emphasis and expertise in the area of class action

litigation of health-care related and mental health-care related issues.”        Motion for

Preliminary Approval [#121] at 16. Class Counsel strongly believe the settlement to be

fair and reasonable, an assertion which is supported by the limited number of Settlement

Class Members that opted-out out of or objected to the Settlement. Id. at 18-20, 21, 22;

see Wal-Mart Stores, Inc. v. Visa U.S.A. Inc., 396 F.3d 96, 118 (2d Cir. 2005) (noting that

the fact that “only a small number of objections are received . . . can be viewed as

indicative of the adequacy of the settlement” (internal quotation marks omitted)); D’Amato

v. Deutsche Bank, 236 F.3d 78, 86–87 (2d Cir. 2001) (where 27,883 notices were sent to

class members, but only 72 class members requested exclusion from the settlement and

only 18 class members objected, court stated that “this small number of objections

weigh[s] in favor of the settlement”); Aragon, 2018 WL 6620724, at *3 (“Class members’

apparently positive response to the settlement is further evidence that it is fair, adequate,

and reasonable.” (citation omitted)); Chun-Hoon v. McKee Foods Corp., 716 F. Supp. 2d

848, 852 (N.D. Cal. 2010) (approving class action settlement with 4.86% opt-out rate).

                                            - 29 -
Thus, the Court finds that it is the judgment of the parties that the settlement is fair and

reasonable.

       Finally, with respect to the factors identified in Rule 23(e)(2) not already discussed,

the Court finds that these factors are satisfied for purposes of approving the Settlement.

       First, as to whether the class representative and class counsel have adequately

represented the Class, Plaintiff asserts that she “has been a diligent, attentive, and

unwavering advocate for the interests of the Class throughout the case [and that] [she]

voluntarily shed light on her own mental health history to enable this case to be brought,

and ultimately to achieve meaningful results for the Class.” Motion for Final Approval

[#131] at 16-17.    Plaintiff also states that Class Counsel’s adequate and effective

representation of the class is demonstrated by the favorable settlement that was reached.

Id. at 17 (citing Motion for Attorneys’ Fees [#128] at 10-15).          Based on Plaintiff’s

representations and the Court’s findings that pertain to the Motion for Attorneys’ Fees

[#128], see infra, the Court agrees that Plaintiff, as the class representative, and Class

Counsel have adequately represented the class. Fed. R. Civ. P. 23(e)(2)(A).

       Second, as to the equitable treatment of class members, the Court agrees with the

parties that the proposed Plan of Allocation demonstrates that the Settlement treats each

Class member equitably relative to each other. Motion for Final Approval [#131] at 22;

Fed. R. Civ. P. 23(e)(2)(D). The Plan of Allocation provides for distribution to Settlement

Class Members based on a pro rata calculation that applies to every member. Id.

Moreover, the parties agree, and the Court concurs, that the Settlement Agreement does

not improperly grant preferential treatment to Plaintiff or segments of the Class. Although

Plaintiff seeks an incentive award, no objection was filed thereto and the Court finds the

                                            - 30 -
award appropriate and reasonable, see infra.

        Accordingly, based on all of the factors discussed here, the Court finds pursuant

to Fed. R. Civ. P. 23(e) that the class settlement is fair, reasonable, and adequate.

D.      Plan of Allocation

        “Approval of a plan of allocation of a settlement fund in a class action is governed

by the same standards of review applicable to the approval of the settlement as a whole:

the distribution plan must be fair, reasonable and adequate.” In re Crocs, Inc. Sec. Litig.,

306 F.R.D. 672, 692 (D. Colo. 2014) (quoting Law v. Nat’l Collegiate Athletic Ass’n, 108

F. Supp. 2d 1193, 1196 (D. Kan. 2000)). “As a general rule, a plan of allocation that

reimburses class members based on the type and extent of their injuries is reasonable.”

Id.

        As stated above, the Plan of Allocation “provides for a pro rata distribution to

eligible Settlement Class Members based on the ratio of each Settlement Class Member’s

Total Alleged Underpayment to the Total Alleged Underpayment of all Settlement Class

Members collectively.” Motion for Final Approval [#131] at 21; see Settlement Agreement

[#121-1] § 9.1; Plan of Allocation [#121-8]. “To preserve the Settlement Fund, if the pro

rata payment calculated for a particular Settlement Class Member does not exceed Two

Dollars ($2.00), that Settlement Class Member will not receive a payment.” Id. According

to the parties, “[t]his is because the administrative costs of processing and sending such

check to the Settlement Class Member would have exceeded the value of the check

itself.” Id.

        The parties agree that the Plan of Allocation is fair and adequate. Id.; see

In re Crocs, Inc. Sec. Litig., 306 F.R.D. at 692 (citing Maley v. Del Global Techs. Corp.,

                                           - 31 -
186 F. Supp. 2d 358, 367 (S.D.N.Y.2002) (“An allocation formula need only have a

reasonable, rational basis, particularly if recommended by experienced and competent

class counsel.”)). As already discussed, there is no indication of collusion between the

parties in the preparation of the Settlement Agreement or that the Plan of Allocation

improperly favors Plaintiff or segments of the Class. Additionally, no objection has been

filed to the Plan of Allocation.6 In re Crocs, Inc. Sec. Litig., 306 F.R.D. at 692 (citing

Maley, 186 F. Supp. 2d at 367 (“the favorable reaction of the Class supports approval of

the proposed Plan of Allocation”)). Moreover, the Court finds that the $2.00 threshold for

payment from the Settlement Fund is proper in order to “preserve the Settlement Fund”

in light of administrative costs and the fact that processing and sending a check for $2.00

would exceed the value of the check itself. Motion for Final Approval [#131] at 21. See,

e.g., In re Crocs, Inc. Sec. Litig., 306 F.R.D. at 692-93 (finding a $10.00 de minimis

threshold in the allocation proper); In re Global Crossing Sec. and ERISA Litig., 225

F.R.D. 436, 463 (S.D.N.Y. 2004) (same). For these reasons, the Court concludes that

the Plan of Allocation is fair, adequate, and reasonable.

           IV. Attorneys’ Fees and Costs and Plaintiff’s Incentive Award

       Pursuant to the Settlement Agreement preliminarily approved by the Court, Plaintiff

may seek attorney fees in an amount not to exceed 25% of the Settlement Fund and

litigation costs not to exceed $30,000. Settlement Agreement [#121-1] § 12. “To increase

recovery to the Class,” Class Counsel requests an award of attorney fees in the amount

of $60,000, which is approximately 16% of the Settlement Fund, and expenses in the



       6 The Objection Letter [#129] does not contend that the Plan of Allocation is unfair,
unreasonable, or inadequate for the Settlement Class as a whole.
                                           - 32 -
amount of $22,679.44. Motion for Attorneys’ Fees [#128] at 6.

A.     Attorneys’ Fees

       In common fund cases, the Tenth Circuit has “recognized the propriety of awarding

attorneys’ fees . . . on a percentage of the fund, rather than lodestar, basis.”7 Uselton v.

Commercial Lovelace Motor Freight, Inc., 9 F.3d 849, 853 (10th Cir. 1993); accord

Gottlieb v. Barry, 43 F.3d 474, 483 (10th Cir. 1994) (holding that, although either method

is permissible in common fund cases, “Uselton implies a preference for the percentage

of the fund method”). “Because this is a common fund case and because [P]laintiff[’s] fee

request is for a percentage of the common fund, the Court will evaluate the attorney’s

fees award using the percentage of the fund approach.” Aragon, 2018 WL 6620724, at

*4 (citing Brown v. Phillips Petroleum Co., 838 F.2d 451, 454 (10th Cir. 1988)

(distinguishing common fund and statutory fees cases)).

       The “percentage reflected in a common fund award must be reasonable [and] the

district court must ‘articulate specific reasons for fee awards.’” Brown, 838 F.2d at 454

(quoting Ramos v. Lamm, 713 F.2d 546, 552 (10th Cir. 1983)). In determining the

reasonableness of a percentage award, courts must apply the Johnson factors, which

include:

       (1) the time and labor involved; (2) the novelty and difficulty of the questions;
       (3) the skill requisite to perform the legal service properly; (4) the preclusion
       of other employment by the attorney due to acceptance of the case; (5) the
       customary fee; (6) any prearranged fee-this is helpful but not determinative;
       (7) time limitations imposed by the client or the circumstances; (8) the
       amount involved and the results obtained; (9) the experience, reputation,
       and ability of the attorneys; (10) the undesirability of the case; (11) the
       nature and length of the professional relationship with the client; and (12)

       7 The lodestar amount is calculated by multiplying the number of attorney hours expended
to resolve an issue or perform a task by a reasonable hourly billing rate. Hensley v. Eckerhart,
641 U.S. 424, 433 (1983).
                                             - 33 -
       awards in similar cases.

Id. at 454-55 (citing Johnson v. Ga. Highway Express, Inc., 488 F.2d 714, 717 (5th Cir.

1974)). “[I]n evaluating the reasonableness of a fee award, the Court need not specifically

address each Johnson factor. Aragon, 2018 WL 6620724, at *4 (citing Gudenkauf v.

Stauffer Commc’ns, Inc., 158 F.3d 1074, 1083 (10th Cir. 1998)); see Brown, 838 F.2d at

455-56 (“The court here clearly considered all of the relevant Johnson factors and applied

them appropriately.”).

       With the above in mind, the Court addresses the Johnson factors most relevant to

this case and finds that Class Counsel’s requested fee award is reasonable.

       1.     Time and Labor Involved

       With respect to the first Johnson factor, Class Counsel represent that they have

invested 867 hours litigating this case over its four-and-a-half-year life span. Motion for

Attorneys’ Fees [#128] at 13. The parties agree that this investment was necessary “to

research the factual and legal theories, prepare multiple complaints, defeat motions to

dismiss, and then to engage in lengthy arms-length negotiations, which involved

extensively analyzing a substantial amount of claim data to evaluate the scope of a

potential class and the risks and benefits of litigating the case or negotiating a resolution.”

Id. Given the substantial amount of time and labor invested in this case by Class Counsel,

the Court finds that the first Johnson factor weighs in favor of granting the requested fee

award. See Aragon, 2018 WL 6620724, at *5.

       2.     Difficulty of the Questions Presented and Undesirability of the Case

       The Court considers the second and tenth Johnson factors together. As previously

stated, the parties agree that, but for the Settlement, Anthem Colorado would have

                                            - 34 -
challenged Plaintiff’s class certification on numerous grounds. Motion for Attorneys’ Fees

[#128] at 14-15. Even assuming Plaintiff did successfully certify the class, “Anthem

Colorado could have sought immediate appellate review under Rule 23(f), challenging

the certification decision on one or more grounds.” Id. at 15. Indeed, Class Counsel has

regularly faced such challenges in other cases they have litigated against different

insurance companies. Id. (citation omitted). Moreover, “Anthem Colorado would have

vigorously disputed Plaintiff’s case on every aspect of the merits.” Id. Therefore, “[w]hile

Class Counsel believe they had a strong case to present, Plaintiff was not assured of

prevailing in whole or even in part.” Id. The Court acknowledges the inherent difficulties

in class action litigation. See Aragon, 2018 WL 6620724, at *6 (“The Court agrees that

counsel’s time spent and out-of-pocket costs was not an insubstantial burden, given the

significant risk that plaintiffs would be unable to obtain any recovery from defendants even

if they prevailed on the merits.”); In re Qwest Commc’ns Int’l, Inc. Sec. Litig., 625 F. Supp.

2d 1143, 1150 (D. Colo. 2009) (noting that, although the area of law was not novel, the

difficulty and complexity of the issues in the case supported a “generous award of attorney

fees”). Accordingly, the Court finds that the second and tenth Johnson factors weigh in

favor of granting the requested fee award.

       3.     Skill Required and Experience of Plaintiff’s Counsel

       The Court considers the third and ninth Johnson factors together. See In re Qwest

Commc’ns Int’l, Inc., 625 F. Supp. 2d at 1150 (noting that the second, third, and ninth

Johnson factors are closely related). The parties agree that “Zuckerman is a national

leader in the field of ERISA litigation, including class actions, on behalf of plaintiffs,

providers, and others [and that] Zuckerman has successfully litigated through trial, or

                                            - 35 -
settled, significant class actions that involve both behavioral health treatments and

coverage and reimbursement policies.” Motion for Attorneys’ Fees [#128] at 13; see

Goldfarb Aff. [#128-1] ¶¶ 5-13. The parties further agree that the “The Gold Firm is a

highly regarded Colorado-based firm that represents plaintiffs in a wide variety of cases.”

Id.; see Luther Aff. [#128-2] ¶¶ 5-6. Accordingly, given that Plaintiff’s counsel successfully

negotiated a settlement that provides meaningful recovery for the Class and given that

there is no indication that counsel lacks in experience, reputation, or ability, the Court

finds that the ninth Johnson factor weighs in favor of granting the requested fee award.

       4.     Preclusion of Other Employment and Fixed or Contingent Nature of
              the Fee

       The Court considers the fourth and sixth Johnson factors together. The Motion for

Attorneys’ Fees states that “Class Counsel took the case as a full-contingency matter,

increasing their risk of nonpayment and exposure in the event of an unsuccessful

outcome.” [#128] at 14; see Goldfarb Aff. [#1281-1] ¶¶ 18-19 (“In short, the time devoted

by Class Counsel to this case was a major investment of both firms’ resources to the

financial detriment of other uses of that time.”). As an initial matter, “[c]ourts have

consistently found that [a contingency] fee arrangement, under which counsel runs a

significant risk of nonpayment, weighs in favor of the reasonableness of a requested fee

award.” Aragon, 2018 WL 6620724, at *6 (citing Shaw v. Interthinx, Inc., No. 13-cv-

01229-REB-NYW, 2015 WL 1867861, at *8 (D. Colo. Apr. 22, 2015); Farley v. Family

Dollar Stores, Inc., No. 12-cv-00325-RM-MJW, 2014 WL 5488897, at *4 (D. Colo. Oct.

30, 2014)). Moreover, given that Class Counsel spent a significant number of hours on

this matter on a contingent fee basis, it is reasonable to expect that this case precluded

other work. See id. Accordingly, the Court finds that the fourth and sixth Johnson factors
                                        - 36 -
weigh in favor of granting the requested fee award.

      5.     The Customary Fee/Awards in Similar Cases

      The Court considers the fifth and twelfth Johnson factors together. See Aragon,

2018 WL 6620724, at *5. “Courts in this district have recognized that ‘[t]he customary fee

to class counsel in a common fund settlement is approximately one-third of the economic

benefit bestowed on the class.’” Id. (quoting Anderson v. Merit Energy Co., No. 07-cv-

00916-LTB-BNB, 2009 WL 3378526, at *3 (D. Colo. Oct. 20, 2009)); see also Shaw, 2015

WL 1867861, at *6 (citing cases holding that fees within the 20-50% range are

“presumptively reasonable”); Brody v. Hellman, 167 P.3d 192, 203 (Colo. App. 2007)

(collecting cases approving percentage fees ranging from 24% to 36% of the common

fund). Plaintiff in this case seek $82,679.44 in attorneys’ fees and costs, or between 21%

and 22% of the total Settlement Fund. The Court finds this amount to be well in line with

the customary fees and awards in similar cases.        Accordingly, the fifth and twelfth

Johnson factors weigh in favor of granting the requested fee award.

      6.     Amount Involved and Results Obtained

      “[T]he most critical factor in determining the reasonableness of a fee award is the

degree of success obtained.”     Farrar v. Hobby, 506 U.S. 103, 114 (1992) (internal

quotation marks omitted). Here, the Settlement obtained by Class Counsel achieved a

change in Anthem Colorado’s reimbursement methodology for Out-of-Network

Behavioral Health Services, and monetary relief to Settlement Class Members who had

greater out-of-pocket costs as a result of that reimbursement methodology. Motion for

Attorneys’ Fees [#128] at 10-11. The Court agrees that the injunctive relief provides a

substantial non-monetary benefit to the Settlement Class Members and that the

                                          - 37 -
Settlement Fund of $380,000 provides valuable retrospective relief. Tennille v. W. Union

Co., No. 09-cv-00938-JLK-KMT, 2014 WL 5394624, at *4 (D. Colo. Oct. 15, 2014)

(recognizing that prospective relief contributes to the “real and actual value” of a

settlement). Notably, Plaintiff states that “[t]o remedy the retrospective harm caused by

Defendant’s conduct, Plaintiff [initially] sought an order directing Anthem Colorado to

reprocess Class Members’ claims for Out-of-Network Behavioral Health Services under

the same formula that Anthem Colorado used to calculate reimbursement for out-of-

network non-behavioral medical health services.” Motion for Attorneys’ Fees [#128] at

11. Because of the Settlement, however, the need to reprocess is avoided and benefits

to the eligible Settlement Class Members can be provided immediately without requiring

the members to do anything. Id. at 11-12. Accordingly, the Court finds that the eighth

Johnson factor weighs in favor of granting the requested fee award.

      7.     Lodestar Crosscheck

      Finally, “[c]ourts evaluating the reasonableness of a percentage fee award will

often crosscheck the requested fee with the lodestar amount.”           Aragon, 2018 WL

6620724, at *7 (citing Shaw, 2015 WL 1867861, at *8; Brody, 167 P.3d at 201 (noting

that, “[t]ypically, courts use the percentage method and then crosscheck the adequacy of

the resulting fee by applying the lodestar method”)). Class Counsel seek $60,000 in

attorney’s fees for approximately 867 hours spent on the litigation.

      Numerous attorneys from two law firms worked on this lawsuit for Plaintiff:

Name & Position                          Hours         Rate            Total Amount
Zuckerman Spaeder LLP:
D. Brian Hufford, Attorney               191.1         $1,095.00       $209,254.50
Jason S. Cowart, Attorney                49.4          $940.00         $46,436.00
Andrew N. Goldfarb, Attorney             315.2         $825.00         $260,040.00

                                          - 38 -
Conor O’Croinin, Attorney                  169.5         $730.00        $123,735.00
Lori V. Duignan, Attorney                  42.7          $355.00        $15,158.50
Jer-Wei (Jay) Chen, Attorney               3.9           $355.00        $1,384.50
Laura Eller, Attorney                      5.5           $375.00        $2,062.50
D’Ann Vermilye, Attorney                   4.3           $355.00        $1,526.50
William K. Meyer (est.), Attorney          0.3           $500.00        $150.00
Kimberley Wilson, Attorney                 0.1           $205.00        $20.50

Gold Law Firm:
Greg Gold, Attorney                        15            $450.00        $6,750.00
Sommer Luther, Attorney                    70            $450.00        $31,500.00

See [#128-1] at 8. Combining all accrued fees for the twelve attorneys from both law

firms, creates a lodestar of $698,018.00. The agreed-upon total amount of the fee award

is $60,000, which is approximately 8.6% of $698,018.00.

       The Court has considered the amount in controversy, the length of time required

to represent Plaintiff and the Settlement Class Members effectively, the complexity of the

case, the value of the legal services to Plaintiff and the Settlement Class Members, and

other factors in determining whether the requested fees and costs are reasonable. See

Manohar v. Sugar Food LLC, No. 16-cv-02454-NYW, 2017 WL 3173451, at *5 (D. Colo.

July 26, 2017). Based on the undersigned’s thirty-three years of combined private and

judicial experience and careful consideration of the attorneys’ Affidavits [#128-1, #128-2]

and the issues underlying this matter, the Court finds that the lodestar crosscheck

supports the reasonableness of the requested fee. See Shaw, 2015 WL 1867861, at *8

(finding lodestar multiplier of 1.37 to be “significantly lower than lodestar multipliers that

Colorado federal courts and other courts consistently have approved in other class action

cases”); Mishkin v. Zynex, Inc., No. 09-cv-00780-REB-KLM, 2012 WL 4069295, at *2 (D.

Colo. Sep. 14, 2012) (collecting Colorado federal district court cases approving lodestar

multipliers ranging from 2.5 to 4.6).

                                            - 39 -
       Accordingly, for the reasons stated above, the Court finds that Class Counsel’s

requested fee award is reasonable.

B.     Attorneys’ Costs

       Class Counsel seeks separate reimbursement for out-of-pocket litigation

expenses, totaling $22,679.44. Motion for Attorneys’ Fees [#128] at 6. As stated above,

the parties’ Settlement Agreement permits Plaintiff to recover litigation costs not to exceed

$30,000. [#121-1] § 12.

       “As with attorneys’ fees, an attorney who creates or preserves a common fund for

the benefit of a class is entitled to receive reimbursement of all reasonable costs incurred.”

Vaszlavik v. Storage Corp., No. 95-B-2525, 2000 WL 1268824, at *4 (D. Colo. Mar. 9,

2000). “Expenses are compensable in a common fund case if the particular costs are the

type typically billed by attorneys to paying clients in the marketplace.” Brody, 167 P.3d

at 205-06 (citing Bratcher v. Bray-Doyle Indep. Sch. Dist. No. 42 of Stephens Cty., Okla.,

8 F.3d 722, 725-26 (10th Cir. 1993)).

       With respect to costs, Plaintiff’s counsel provide the following information:

Category                                             Total Amount
Zuckerman Spaeder LLP:
Non-local travel                                     $10,024.63
Westlaw Research                                     $8,567.42
Auto Rental                                          $169.32
Telephone Reimbursed                                 $164.85
Pacer – Docket Research                              $49.40
Local Transportation                                 $807.78
Express Delivery                                     $55.27
Meal Reimbursement                                   $79.76
Postage                                              $4.60
Court costs                                          $261.00

Gold Law Firm:
Legal Research                                       $1,504.81

                                            - 40 -
Filing Fees                                         $438.00
Service of Process                                  $210.00
Case Management Fees                                $207.00
Postage                                             $1.20
Pacer                                               $1.50
Copying Cost                                        $132.90

See [#128-1] at 9; [#128-2] at 3. Combining all accrued expenses for both firms, the total

amount is $22,679.44.

       After reviewing the expenses outlined above, the Court finds that the expenses are

the type typically billed by attorneys to paying clients in the market place. See Brody, 167

P.3d at 205-06.     Moreover, because there is no objection to counsel’s request for

expenses and because the amount counsel requests for expenses is less than the

amount permitted under the Settlement Agreement, the Court concludes that $22,679.44

in litigation expenses is independently reasonable in the context of this case. See Shaw,

2015 WL 1867861, at *8 (awarding $62,388.58 in litigation expenses in wage-and-hour

class action lawsuit).

C.     Approval of Plaintiff’s Incentive Award

       “A class representative may be entitled to an award for personal risk incurred or

additional effort and expertise provided for the benefit of the class.” Tuten, 41 F. Supp.

at 1010 (citing UFCW Local 880-Retail Food Emp’rs Joint Pension Fund v. Newmont

Mining Corp., 352 F. App’x 232, 235-36 (10th Cir. 2009)). “The reasonableness of a

service award to a named Plaintiff is not generally listed as a factor to consider when

deciding whether to approve a settlement.” Thompson v. Qwest Corporation, No. 17-cv-

01745-WJM-KMT, 2018 WL 2183988, at *3 (D. Colo. May 11, 2018).                    However,

“reasonable incentive payments have become common for class representatives . . . .”


                                           - 41 -
Id. (internal quotation marks and citations omitted).

       Plaintiff asks the Court to approve an incentive award of $1,000.00 as recognition

for her role in this case and its outcome. Motion for Attorneys’ Fees [#128] at 17-18. This

sum is well within the range of incentive awards which have been deemed reasonable.

See, e.g., Thompson, 2018 WL 2183988, at *3-4 ($5,000 award) (citing Pliego, 313

F.R.D. at 131 ($7,500 award); Dorn v. Eddington Sec., Inc., No. 08 Civ. 10271(LTS), 2011

WL 9380874, at *7 (S.D.N.Y. Sept. 21, 2011) ($10,000 award)); Lucken Family Ltd.

P’ship, LLLP v. Ultra Res., Inc., No. 09-cv-01543-REB-KMT, 2010 WL 5387559, at *6 (D.

Colo. Dec. 22, 2010) ($10,000); In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 463 (9th

Cir. 2000) ($5,000); Cook v. Niedert, 142 F.3d 1004, 1016 (7th Cir. 1998) ($25,000).

       Factors to be considered when determining whether to approve an incentive award

include: “(1) the actions that the class representative took to protect the interests of the

class; (2) the degree to which the class has benefited from those actions; and (3) the

amount of time and effort the class representative expended in pursuing the litigation.”

Thompson, 2018 WL 2183988, at *3. In support of these factors, Plaintiff states:

       Plaintiff voluntarily shed light on her own mental health history to enable this
       case to be brought, and ultimately to achieve the result for the Class. She
       was an exceptionally dedicated and zealous advocate for the interests of
       the Class, conferred frequently with Class Counsel about the facts and legal
       theories, and participated actively in discussions concerning the litigation
       and settlement strategy.

Motion for Attorneys’ Fees [#128] at 18 (citations omitted).

        Given Plaintiff’s actions, given that no objection has been raised to Plaintiff’s

request, given the overall settlement value of this case, and given the awards approved

in other cases, the Court finds that an incentive award of $1,000 for Ms. O’Dowd is

justified here, and therefore is approved.
                                             - 42 -
                                    V. Conclusion

      Thus, after reviewing the Motions [#128, #131] and Settlement Agreement [#121-

1], the Court finds that the Settlement Agreement is fair, reasonable and adequate, and

that the proposed settlement permits reasonable attorneys’ fees and costs and an

incentive award. The Court therefore approves the parties’ Settlement Agreement.

      Based on the foregoing,

      IT IS HEREBY ORDERED that the Objection Letter [#129] is OVERRULED and

that the Motions [#128, #131] are GRANTED. Accordingly,

      IT IS FURTHER ORDERED that the following Settlement Class is finally certified

pursuant to Federal Rule of Civil Procedure 23(a) and (b)(3) for settlement purposes only:

      All Plan Members who received Out-of-Network Behavioral Health Services
      during the Settlement Class Period that were allowed at or below the
      provider’s billed charges.

      The Settlement Class excludes those potential members who have properly

excluded themselves (i.e., Opted Out) from the Settlement Class (identified in Exhibit B

to the Declaration of Kimberly K. Ness with Respect to Administration Activities, which is

designated as Confidential Health Information under the Qualified Protective Order in this

matter and was filed under seal to protect the privacy of such persons). Also excluded

from the Settlement Class are: (1) Defendants and any current and former Subsidiaries,

divisions, Affiliates, predecessors, insurers, assignees, and successors-in-interest and

(2) any judge who presides or has presided over the Litigation, together with her

immediate family members and any other individual residing in the judge’s household.

      IT IS FURTHER ORDERED that, for purposes of the Settlement only, the

appointment of Plaintiff Laural O’Dowd as a representative of the Settlement Class and

                                          - 43 -
the appointment of D. Brian Hufford, Jason S. Cowart, and Andrew N. Goldfarb of

Zuckerman Spaeder LLP, and Gregory A. Gold and Sommer D. Luther of The Gold Law

Firm as Class Counsel are AFFIRMED.

       IT IS FURTHER ORDERED that the Settlement Agreement [#121-1] is

APPROVED, including all terms set forth in the Settlement Agreement and the Plan of

Allocation.

       IT IS FURTHER ORDERED that the Escrow Account to be established pursuant

to the Settlement Agreement is a “Qualified Settlement Fund” within the meaning of

Treasury Regulation Section 1.468B-1(a). All funds held in the Escrow Account shall be

deemed and considered to be in custodia legis of the Court, and shall remain subject to

the jurisdiction of the Court, until such time as such funds shall be distributed pursuant to

the Settlement Agreement and/or further order(s) of the Court.

       IT IS FURTHER ORDERED that the parties shall direct the distribution of the

Settlement Fund pursuant to the Plan of Allocation.

       IT IS FURTHER ORDERED that an incentive award payment of $1,000.00 to

Plaintiff is APPROVED.

       IT IS FURTHER ORDERED that a payment to Class Counsel of $60,000.00 in

attorneys’ fees and of $22,679.44 in litigation expenses is APPROVED.

       IT IS FURTHER ORDERED that judgment shall enter DISMISSING WITH

PREJUDICE all claims against Defendants in this case, without fees or costs to any party

except as provided herein and except as to any claim of the persons who properly

requested to Opt Out of the Settlement (identified in Exhibit B to the Ness Declaration

(under seal)). The Clerk of the Court is directed to CLOSE this case.

                                           - 44 -
      IT IS FURTHER ORDERED that, without affecting the finality of the Final Order

and Judgment, the Court shall retain exclusive and continuing jurisdiction over the

Litigation, the Parties, and the Settlement Class, and the administration, enforcement,

and interpretation of the Settlement and the Final Order and Judgment. Should an issue

arise during the administration of the Settlement Agreement, including issues related to

the completion of payments, the parties may move to reopen the case for resolution of

such issues.

      Dated: May 24, 2019




                                         - 45 -
